PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DAMBACHER et al.
Application No. 15/873,343
Filed: 17 Jan 2018
Patent No. 10,975,427:
Issued: 13 Apr 2021
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT	
:	AND NOTICE OF INTENT
:	TO ISSUE 
:	CERTIFICATE OF CORRECTION
Docket No. 097128-1072398-023US1


This is a redetermination of the patent term adjustment in response to the application for patent term adjustment, filed May 10, 2021, requesting that the patent term adjustment determination for the above-identified patent be corrected from 204 days to 276 days. 

On April 13, 2021, the above-identified application issued into U.S. Patent No. 10,975,427.  The patent issued with a PTA of 204 days. The PTA of 204 days was based on 218 days of “A” delay plus 86 days of “B” delay, reduced by 100 days of Applicant delay under 37 CFR 1.704(c)(10).  The present request for redetermination of the patent term adjustment was timely filed within two months of the issue date.

The present petition

Patentee avers that he was improperly assessed 100 days of Applicant delay under                       37 CFR 1.704(c)(10) for filing an Information Disclosure Statement (IDS) on January 4, 2021, subsequent to a Notice of Allowance mailed December 7, 2020.  According to Patentee, he should have been assessed 28 days of Applicant delay for this filing.  

Discussion

Patentee and the Office are in agreement regarding the amount of “A” delay under 35 U.S.C. § 154(b)(1)(A) and 37 CFR 1.702(a) and the amount of “B” delay under 35 U.S.C. § 154(b)(1)(B).  At issue is the number of days of Applicant delay.

Patentee disputes the assessment of 100 days under 37 CFR 1.704(c)(10) for the IDS filed January 4, 2021, subsequent to the Notice of Allowance mailed December 7, 2020.  On         June 16, 2020, the Office published a Final Rule.  See Federal Register, Vol. 85, No. 116, Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 36335-36342 [2020-11786].  In view of the amendment to 37 CFR 1.704(c)(10), for the IDS filed December 1, 2020, the patent term adjustment under 37 CFR 1.704(c)(10) should be 

calculated as 28 days, beginning on December 8, 2020 (the day after the date the Notice of Allowance was mailed) and ending on January 4, 2021, not 100 days.

Overall PTA Calculation	

Formula:

 “A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
218 + 86 + 0 – 0 – 28 = 276

Conclusion

Patentee is entitled to PTA of two hundred seventy-six (276) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 218 + 86 + 0 – 0 – 28 = 276 days. 

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by two hundred seventy-six (276) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  

Enclosure:  Copy of DRAFT Certificate of Correction











UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  10,975,427
		DATED            :  April 13, 2021
		INVENTOR(S) :  Dambacher et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 204 days.

      Delete the phrase “by 204 days” and insert – by 276 days--